Citation Nr: 1223301	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation (rating) in excess of 20 percent for left brachial plexus neuropraxia of the posterior cord, currently diagnosed as cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1981 to May 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2009 Board hearing before a Veterans Law Judge, who is no longer with the Board, in Washington, D.C.  A transcript is associated with the claims folder.  In January 2012, a letter was sent to the Veteran offering him the opportunity to testify at another Board hearing.  However, no response was received from the Veteran.  Therefore, the Board will proceed with appellate review.    

The Board has remanded this case twice, in February 2009 and August 2010.  As discussed below, the development requested has been completed, no further development is necessary, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  For the rating period on appeal prior to September 9, 2010, the Veteran's left brachial plexus neuropraxia, now diagnosed as cervical radiculopathy, has manifested mild incomplete paralysis of the upper radicular group.

2.  For the rating period on appeal from September 9, 2010, forward, the Veteran's left brachial plexus neuropraxia, now diagnosed as cervical radiculopathy, has manifested moderate incomplete paralysis of the upper radicular group.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 percent for left brachial plexus neuropraxia, currently diagnosed as cervical radiculopathy, have not been met for the period prior to September 9, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8510 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for 30 percent rating for left brachial plexus neuropraxia, currently diagnosed as cervical radiculopathy, have been met for the period from September 9, 2010, forward.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely July 2003 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for a left brachial plexus neuropraxia and/or cervical radiculopathy.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  A March 2006 letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Further, a June 2008 letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's left brachial plexus neuropraxia, which is the same criteria used to evaluate cervical radiculopathy in this case.  Although the March 2006 and June 2008 letters were sent after initial adjudication of the claim, the Veteran was not prejudiced by any untimeliness in notice, as he has had ample opportunity to submit additional evidence in support of his claim subsequent to issuance of those letters, and the claim has been readjudicated following proper notice in the October 2008, April 2010, and October 2011 Supplemental Statements of the Case.      

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected left brachial plexus neuropraxia and/or cervical radiculopathy.  As mentioned above, the Board remanded the case for further development most recently in August 2010.  Specifically, the Board noted that, despite the statements of multiple VA examining physicians that an EMG/NCV study should be performed to fully evaluate the Veteran's left brachial plexus disability, none had been conducted.  Moreover, no VA examiner had provided an opinion as to the severity of nerve paralysis.  Subsequent to the Board's August 2010 remand, VA provided the Veteran with an examination in September 2010.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include review of an April 2009 EMG/NCV study.  A different VA examiner (who had conducted VA examinations in October 2008 and March 2009) authored an addendum opinion in September 2011 following an August 2011 EMG/NCV study.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of the degree of severity of nerve paralysis.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected left brachial plexus neuropraxia and/or cervical radiculopathy.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's left brachial plexus neuropraxia has been evaluated under Diagnostic Code 8510, which is found in the Schedule of Ratings for Diseases of the Peripheral Nerves under 38 C.F.R. § 4.124a.  Under Diagnostic Code 8510, which addresses complete and incomplete paralysis of the upper radicular group (fifth and sixth cervicals), when the minor (non-dominant) extremity is involved, a 20 percent evaluation is assigned when there is mild incomplete paralysis; a 30 percent evaluation is assigned when there is moderate incomplete paralysis; a 40 percent evaluation is assigned when there is severe incomplete paralysis; and a 60 percent evaluation is assigned when there is complete paralysis and all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.    

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Brachial Plexus Neuropraxia Rating Analysis

The Veteran is in receipt of a 20 percent disability rating for his service-connected left brachial plexus neuropraxia for the entire rating period on appeal, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8510.  He contends that his disability has worsened, and that he is entitled to a higher rating.  In a May 2012 Post-Remand Brief, his representative points to the findings of objective evidence of soreness with palpation in the upper trapezius muscle and reduced scapular rotation due to discomfort at the September 2010 VA examination in support of his argument for a higher rating.  

Rating Period Prior to September 9, 2010

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 20 percent for service-connected left brachial plexus neuropraxia, currently diagnosed as cervical radiculopathy, for the rating period on appeal prior to September 9, 2010.  Throughout the rating period prior to September 9, 2010, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected left brachial plexus disability, now diagnosed as cervical radiculopathy, did not manifest at least moderate incomplete paralysis, as required for an evaluation in excess of 20 percent under the Schedule of Ratings for Diseases of the Peripheral Nerves.  38 C.F.R. 
§ 4.124a.

In January 2003, the Veteran, who is right-handed, sought treatment at the Kelsey-Seybold Clinic with complaints of left shoulder pain, numbness, and tingling.  During the past two or three weeks, he reported that he had experienced flare-ups of the pain, numbness, and tingling in the left arm.  On physical examination, there was no cervical tenderness.  Neurological examination of the upper extremities was within normal limits to motor, sensory, and deep tendon reflex testing.  The Veteran reported pain with abduction above 90 degrees.  Impingement sign was positive for reproducing his pain.  He had 5/5 strength with resistance to abduction, internal and external rotation.  X-rays of the left shoulder were normal.  The doctor assessed left shoulder and upper extremity pain, noting that some of the Veteran's pain appeared to be localized to the rotator cuff, although the subjective symptoms appeared to be more from his chronic brachial plexus injury.  The doctor prescribed Feldene.

At a follow-up visit in April 2003, the Veteran reported that he had never filled his prescription for Feldene and that he had not taken anything else for his shoulder pain.  However, his symptoms were still present, particularly with reaching overhead and lying on the left arm at night.  He also reported vague numbness and tingling associated with the pain.  He continued to have quite a bit of pain with abduction above 90 degrees.  However, his strength remained at 5/5.  The doctor continued to assess more of a rotator cuff than a brachial plexus problem, and noted that the Veteran still did not want to take medication at that time.  

The Veteran was afforded a VA examination in August 2003.  He reported that he was currently working as a veterans' representative.  He said that he occasionally took medication for his left arm pain, but did not utilize crutches, braces, canes, or other assistive devices.  He reported difficulty with intermittent numbness, tingling, and aching in the left arm, and said that his symptoms had been markedly worse over the last six months.  He also reported significant loss of range of motion of the left arm, and functional deficits consisting of difficulty with overhead activity including lifting, pushing, or pulling.  He denied any true radicular symptoms.  On physical examination, there was significant adhesive capsulitis in the left arm, with no glenohumeral motion.  Neurological evaluation revealed symmetrical hyperreflexia in all groups tested, but no evidence of long track signs.  His sensation was symmetrical as well.  He had no strength deficits in the left arm, although the strength of the deltoid was not able to be tested because of his adhesive capsulitis.  X-rays of the left shoulder were normal.  The VA examiner assessed minimally symptomatic upper brachial plexopathy and significant adhesive capsulitis of the left shoulder.  

Because no range-of-motion measurements were provided in the August 2003 VA examination report, the RO requested another VA examination, which was conducted in October 2003.  The Veteran reported radicular pain which was characterized as burning, paroxysmal, sharp, stabbing pain with occasional electric shock-like component radiating from the neck up to the left shoulder, and occasionally to the left axilla.  The pain was intermittent, and was associated with numbness and tingling in the left shoulder.  He stated that he experienced these pain attacks approximately once or twice per month, and that they lasted for one or two days.  He said that the pain was totally functionally limiting, and he was unable to use his left arm during the pain attacks.  In addition, he reported intermittent weakness in the left shoulder girdle/proximal left upper extremity, which had become persistent in the last six weeks.  He said he was unable to lift his arm above the level of the shoulder, and could not use the left arm for overhead tasks.  The Veteran further stated that he sometimes noticed fasciculations of the left shoulder muscles, but did not notice any significant atrophy.  He said he was able to manage his work as a veterans' representative "fine" secondary to a flexible work schedule.  

On physical examination in October 2003, the VA examiner noted that bulk was slightly reduced in the left suprascapular fossa.  The left deltoid muscle mass appeared normal.  No fasciculations were observed.  Tone was normal, and strength in the left upper extremity deltoid was 2 to 2-/5.  Strength of the biceps, triceps, wrist extensors, wrist flexors, finger flexors, interossei, and finger extensors were all 5-/5.  Sensory examination was significant for consistently decreased light-touch, pinprick, and temperature sensations in the left C5 dermatome.  Left shoulder abduction was limited to 45 degrees, and external and internal rotations were limited secondary to pain.  The VA examiner assessed cervical radiculopathy versus an upper brachial plexus injury.  He ordered an EMG/NCV study and MRI of the cervical spine for further evaluation.  However, the EMG/NCV study was not conducted.

The Veteran was afforded another VA examination in November 2005.  He reiterated his symptoms complaints from the October 2003 VA examination, with no reported changes.  He added that, during flare-ups, which still occurred once or twice a month, the pain was severe (at a level of 10 out of 10 in severity), and lasted for several hours, during which the attacks were disabling, and then the pain improved enabling him to resume limited function for the remaining one or two days.  However, the VA examiner noted that, since the Veteran was right-handed, he remained fully functional with activities of daily living during flare-ups.  The Veteran noted that he did require assistance with dressing and undressing during flare-ups.  The Veteran further reported that, around the time of the last VA examination in October 2003, his symptoms were extremely exacerbated, such that he could not use the left arm for overhead activities.  However, since then, the Veteran said that his symptoms had improved significantly.  The Veteran also stated that he continued to function well at work secondary to a flexible work schedule.  

On physical examination in November 2005, the VA examiner noted slightly reduced bulk in the left arm, but no focal atrophy or fasciculations.  Strength was 5 out of 5 in both the proximal and distal musculature of the left arm.  Sensory examination was significant for mildly decreased light-touch, pinprick, and temperature sensations in the left C4-C5 dermatome.  The VA examiner assessed a history of left proximal brachial plexopathy versus cervical radiculopathy, improved since the previous VA examination in October 2003.  The examiner specifically noted improved left arm muscle strength since the last VA examination, with sensory alterations remaining confined to the left C4-C5 dermatome.  The examiner continued to recommend a cervical spine MRI and an EMG/NCV study.

At a May 2006 VA examination, the Veteran described episodic exacerbations of pain, the last occurring two months prior, with cervical spasm and restriction of neck motion due to pain and spasm.  During these exacerbations, burning pain radiated from the left side of his neck down his left arm.  He reported about six to seven exacerbations a years, lasting up to a week at a time.  Moreover, he stated that pain woke him up daily during exacerbations.  He said that he missed work during the previous two exacerbations, but previously had been able to compensate well due to a flexible schedule.  On physical examination, his neck was slightly forward flexed but not dystonic.  The Veteran had full range-of-motion of the cervical spine in all directions, with mild stiffness at extremes.  There were no palpable cervical paraspinous muscle spasms or trigger points.  There was mild restriction of passive left shoulder range-of-motion, particularly with external rotation and extension, persisting but improved since the October 2003 VA examination.  Trapezius strength was normal, and there was mild rhomboid weakness on the left with limitation from pain.  The Veteran voluntarily restricted scapular rotation due to discomfort.  Deltoid strength was four on the left, without prominent atrophy or fasciculations.  The left supraspinatus strength was near normal (5-/5), left biceps strength was 4+/5, left brachioradialis strength was 4/5, and left triceps strength was 4/5.  On sensory evaluation, there was minimal patchy numbness over the left deltoid.  

The May 2006 VA examiner concluded that the Veteran's left shoulder range-of-motion had improved since 2003.  However, his underlying injury to the brachial plexus, which had weakened several of his shoulder muscles, would be expected to predispose him to recurrence of adhesive capsulitis.  Therefore, the examiner stated that the brachial plexus injury had not resolved.  Although it had improved since its initial inception, it still produced significant weakness; indeed, the examiner opined that there had been clinical worsening of muscle weakness since the November 2005 VA examination.  The examiner opined that this weakness contributed to chronic shoulder pain and predisposed him to adhesive capsulitis.  The VA examiner also indicated the possible presence of cervical radiculopathy, as the Veteran's pain descriptions seemed to be more radicular than related to the shoulder itself or to pain from overuse of weak muscles.  If cervical radiculopathy was present, the examiner opined that altered use of the left arm from his brachial plexus injury may have been a risk factor, although he could not determine the probability of such a relationship without resort to mere speculation.  

A November 2006 cervical spine MRI showed mild to moderate spondylosis from C3 to C6 with spinal stenosis, a disc osteophyte complex at C4-C5 on the right with mass effect upon the cord and encroachment upon the ventral C5 nerve root on the right, and a tiny midline protrusion of the C5-C6 disc without cord compression.

At an October 2008 VA examination, the Veteran reported attacks of left shoulder pain occurring once a month, lasting for two to four days.  He again stated that the pain was at a level of ten out of ten in severity and lasted for several hours.  He stated that medication such as Tylenol and Ibuprofen did not really alleviate his symptoms, so he did not take any medication during these attacks.  In between the attacks, the Veteran said that he experienced residual burning sensations involving the shoulder, armpit, and arm in certain postures.  During flare-ups, the Veteran said he may take it easy for awhile or require assistance with certain activities of daily living.  He further stated that he had taken approximately 15 to 16 days off of work in the past year due to his pain attacks.  On physical examination, tone and bulk were normal and symmetric bilaterally.  Left deltoid and biceps strength were 5-/5, and the rest of the muscle groups were at 5/5.  There was no pronator drift, suggesting equal strength bilaterally.  Sensory examination was significant for decreased temperature and pinprick sensation in the left C4-C5 dermatomal distributions.  The VA examiner reviewed the November 2006 cervical spine MRI study and assessed posttraumatic left proximal brachial plexopathy versus cervical radiculopathy, slightly worse since the examiner's last evaluation in November 2005.  However, the VA examiner stated that the condition seemed to be improved since the May 2006 VA examination.  The VA examiner further noted that the last few VA examinations had suggested that the Veteran's symptoms could also be caused by cervical radiculopathy, but that the MRI of the cervical spine revealed no evidence of compressive radiculopathy on the left, with some disease on the right.  Hence, the VA examiner stated that the cervical MRI was not helpful in explaining the Veteran's symptomatology, and an EMG/NCV study should be conducted.  Moreover, the VA examiner stated that the Veteran's overall level of disability did not appear to have significantly changed since the previous 2005 and 2006 VA examinations.

The Veteran was afforded another VA examination in March 2009.  He was seen by the same neurologist who examined him in October 2008 and November 2005.  The Veteran reported ongoing radicular pain in the left arm occurring once a month and lasting for two to three days, at a level of 8 out of 10 in severity.  He said the severe component of the pain lasted for three to four hours, and then dulled to a moderate level, allowing him to resume function.  He said he also noticed weakness in the left arm manifested by difficulty lifting more than 20 pounds.  He said that when he was symptom free, his left arm was approximately ten percent weaker than the right arm.  The Veteran stated that he had not noticed any change in his muscle mass or associated fasciculations.  On physical examination, tone and bulk were normal.  In the left arm, strength was 5-/5 in the deltoids, biceps, and brachioradialis, and 5/5 in the rest of the muscle groups.  Sensory examination continued to show decreased sensation in the left C4 and C5 dermatomal distribution.  The VA examiner's diagnosis remained the same, as no EMG/NCV study had been conducted.  

The Veteran was also examined by an orthopedist in March 2009, who conducted range-of-motion testing.  There was no indication of spinous or paraspinous tenderness of the cervical spine, nor was there indication of muscle spasms.  Flexion of the cervical spine was to 45 degrees, extension was to 45 degrees, bilateral lateral flexion was to 45 degrees, and bilateral lateral rotation was to 80 degrees.  Repetitive motion of the neck produced no indication of pain, weakness, or fatigue.  There was no tenderness or swelling in the shoulders or indication of subluxation or dislocation.  Flexion and abduction was to 180 degrees, and internal and external rotation was to 90 degrees.  Repetitive motion of the shoulders produced no indication of pain, weakness, or fatigue.  The VA examiner assessed paralysis of the upper radicular nerve group.  

The Veteran was afforded another VA examination in July 2010.  The Veteran reported pain, numbness, and tingling in his left arm, neck, and left shoulder.  He denied any abnormal sensation, weakness, anesthesia, or paralysis of those areas.  He stated his symptoms were intermittent, as often as twice per month, with symptoms lasting for one day.  During the past year, he said he had experienced ten attacks.  During flare-ups, he said he experienced stiffness, burning, and tingling in the neck and shoulder, and required assistance putting on his shirt.  On physical examination, motor and sensory evaluations were normal.  There was no evidence of peripheral nerve involvement.  The examining physician assessed left brachial plexus neuropraxia of the posterior cord, and stated that the Veteran's condition was quiescent.  

On the question of whether the Veteran is entitled to an evaluation in excess of 20 percent for his left brachial plexus neuropraxia and/or cervical radiculopathy based on the evidence of record relevant to the rating period on appeal prior to September 9, 2010, outlined above, the disability is rated at 20 percent under Diagnostic Code 8510, which contemplates mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  Under Diagnostic Code 8510, where incomplete paralysis of the upper radicular group on the non-dominant, or minor, side is moderate or severe, disability evaluations of 30 and 40 percent are assigned, respectively.  38 C.F.R. § 4.124a.  

After reviewing the lay and medical evidence relevant to the rating period on appeal prior to September 9, 2010, the Board finds that the weight of the evidence is against a grant of a rating in excess of 20 percent for left brachial plexus neuropraxia and/or cervical radiculopathy.  This Veteran's incomplete paralysis of the upper radicular group cannot be characterized as more than mild for any period prior to September 9, 2010, so as to warrant a rating higher than 20 percent under Diagnostic Code 8510, based on the evidence outlined above.  Namely, during the period prior to September 9, 2010, the Veteran reported pain in the left shoulder and neck region occurring no more than two times per month (but usually only once a month, per more recent examinations), lasting between one and four days.  Moreover, the evidence indicates that the severe pain (at a level of ten out of ten in severity) lasted only several hours, and then decreased to the point where the Veteran could resume almost normal activity.  Indeed, the VA examiners noted that, since he is right-hand dominant, he was able to continue normal activities of daily living during these monthly flare-ups.  In addition, the evidence during this period indicates he was symptom free when he was not experiencing a flare-up of pain.  Further, range-of-motion of the neck and shoulders, as measured in March 2009, was normal.  Based on this evidence, the Board finds that, for the rating period on appeal prior to September 9, 2010, the Veteran's incomplete paralysis of the upper radicular group has not been more than mild in severity, even with consideration of the Veteran's complaints of pain, so a rating higher than 20 percent is not warranted under Diagnostic Code 8510.  38 C.F.R. § 4.124a.

The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's left brachial plexus neuropraxia and/or cervical radiculopathy prior to September 9, 2010.  However, sensory deficits have been limited to the C4 and C5 dermatomal distribution, and there has been no other indication of any other nerve involvement in the Veteran's brachial plexus/cervical disability.

Based upon the foregoing, the Board finds that the criteria for an increased rating for left brachial plexus neuropraxia, now diagnosed as cervical radiculopathy, in excess of 20 percent have not been met for the period on appeal prior to September 9, 2010.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Period from September 9, 2010

After reviewing all the lay and medical evidence of record as it bears on the question of rating disability for the period from September 9, 2010, forward, the Board finds that the evidence is at least in equipoise as to whether the criteria for a higher evaluation of 30 percent, but no higher, have been more nearly approximated for the rating period on appeal from September 9, 2010, forward.  From September 9, 2010 to the present, the evidence is at least in equipoise as to whether the Veteran's left brachial plexus neuropraxia, now diagnosed as cervical radiculopathy, has been productive of moderate incomplete paralysis of the upper radicular group of the non-dominant extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  

The Veteran was afforded another VA examination in September 2010, subsequent to an EMG/NCV study, with the same VA examiner who saw him in May 2006.  He continued to report pain and numbness that radiated into the left arm and left side of the head.  He reported left scapular pain during pain exacerbations, which was described similarly to that described at the May 2006 examination.  The Veteran also reported muscle twitching in the left upper arm.  He also stated that the pain woke him up at night one to three times per week, and he had lost sleep due to the pain.  He missed three full days of work the previous month due to pain, and he had difficulty driving due to problems turning his head.  He said he limited his lifting to ten pounds.  On physical examination, there was near-normal range-of-motion of the cervical spine in all planes, with pain at the end-points on extension and with left lateral rotation and flexion.  There was mild soreness present diffusely in the cervical paraspinous muscles, but no significant tenderness or spasm.  Axial loading increased neck pain, especially on the left, and gentle axial traction relieved it.  There was a positive Spurling maneuver on the left, with numbness radiating in the C5 and C6 distributions.  Soreness was present with palpation in the left upper trapezius muscle, and there was reduced scapular rotation on the left due to shoulder discomfort.  Very mild restriction of left shoulder range-of-motion remained (as observed in May 2006).  Strength was 5-/5 in the neck flexors and extensors, limited by neck pain.  Left deltoid strength was 4/5 with minimal reduction in bulk, but no fasciculations or wasting.  Biceps and brachioradialis strength was 4/5, and triceps strength was 4+/5.  An EMG/NCV study conducted in April 2009 was reviewed, and revealed a mild left ulnar motor nerve lesion across the elbow, mild left C5-C6 root lesions, and no electrodiagnostic evidence of left brachial plexopathy.  

The September 2010 VA examiner concluded that the Veteran reported more pain as compared to the May 2006 and March 2009 examinations, and that most of the Veteran's limitations and impact on his life were caused by pain.  Clinical examination was consistent with cervical radiculopathy, which was confirmed by the EMG/NCV study showing lesions at C5-C6.  Although the MRI study did not show cord compression or surgically correctible root compression, the examiner noted that about twenty percent of clinically or EMG-diagnosed radicular lesions had no clear root compression noted on MRI.  In sum, the VA examiner assessed cervical spondylosis accompanied by left cervical radiculopathy, as well as mild weakness of C5-innervated muscles on the left and superimposed weakness of many left arm muscles that the examiner attributed more likely than not to disuse from painful spondylosis and radiculopathy.  The examiner also assessed myofascial pain of the left upper trapezius secondary to his cervical spine condition.  His symptoms were at a level where chronic oral medication would usually be considered, and the examiner also recommended physical therapy.  While his neurologic examination had remained relatively stable over the past four years, his pain dominated the condition.  Finally, the VA examiner opined that the events leading to the onset of his neck and shoulder pain and arm weakness in the military at least as likely as not aggravated or caused his cervical condition to appear or worsen.  Moreover, although no persistent evidence of brachial plexopathy was found on examination, either the repetitive minor trauma of heavy lifting and carrying during military training could have injured his neck directly, or the mobility limitations and weakness of his previously diagnosed plexopathy could have indirectly affected his cervical spine.          

In September 2011, the VA examiner who had evaluated the Veteran in 2008 and 2009 wrote an addendum opinion after reviewing a more recent EMG/NCV study conducted in August 2011.  That study revealed mild left C5-C6 irritable root lesion limited to posterior rami (paraspinal muscles only), with improvement of overall findings from the prior exam and continued lack of evidence of axonal loss, as well as resolved left ulnar motor neuropathy across the elbow.  The examiner stated that these findings appeared to show improvement from the last EMG/NCV study conducted in 2009, but did not change the overall clinical impression as expressed in the September 2010 VA examination report.  

In sum, the entire record of evidence relevant to the period on appeal from September 9, 2010, forward, including the lay evidence reports of symptoms and impairments by the Veteran, demonstrates mild root lesions at C5 and C6, indicating only mild incomplete radicular group paralysis.  However, the Veteran's complaints of pain increased in both frequency and severity as compared to examinations prior to September 9, 2010.  Specifically, in addition to experiencing flare-ups of pain once or twice per month, the Veteran reported that his left neck and shoulder pain woke him up one to three times per week, and that he had missed three days of work in the last month due to pain, whereas before, he had reported being symptom free except for the monthly flare-ups of pain, and his ability to function at work had been largely unaffected.  In addition, although range of motion of the cervical spine was full, he had pain at the ends of range-of-motion, and reported difficulty driving due to difficulty turning his neck secondary to pain.  Finally, he also reported difficulty lifting anything over ten pounds.  Considering all the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating for cervical radiculopathy have been more nearly approximated for the rating period on appeal from September 9, 2010, forward.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8510.

The Board has again considered whether any other diagnostic codes would allow for an even higher evaluation for the rating period from September 9, 2010, forward, but there is no indication of any nerve involvement outside of the upper radicular group.  

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's cervical radiculopathy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's cervical radiculopathy has manifested in pain, weakness, and limited motion of the neck and left shoulder, including due to pain.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for incomplete paralysis of the upper radicular group (Diagnostic Code 8510, 
38 C.F.R. § 4.124a), and contemplate ratings based on limitation of motion due to orthopedic factors such as pain and weakness (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of cervical radiculopathy to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with cervical radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for left brachial plexus neuropraxia, currently diagnosed as cervical radiculopathy, in excess of 20 percent for the rating period prior to September 9, 2010 is denied; a 30 percent evaluation, but no higher, for the rating period from September 9, 2010, forward, is granted.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


